Detailed Action

Amendment

1.	This office action is in response to applicant’s claim amendments dated 4-13-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,630,569 to Dieleman in view of U.S. Patent No. 2,446,695 to Didget.
Referring to claim 21, Dieleman discloses an animal water fountain comprising, a water chamber having a floor – at 30, and sidewalls – at 32 and proximate 32 for holding water for animal consumption – see figures 1-2, a water inlet near the floor of the water chamber to supply fresh water to the water chamber – see inlet at 20,36, and to flush away debris on the floor – see figures 1-3 and column 4 line 51 to column 5 line 17. Dieleman does not disclose the water chamber having a flat floor and sidewalls extending upwardly from the floor for holding water for livestock consumption. Didget does disclose the water chamber – at 34, having a flat floor – see bottom of 34 in figure 2, and sidewalls extending upwardly from the floor – see sidewalls of 34 with multiple wall portions in figures 1-2, for holding water for livestock consumption – see figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Dieleman and add the water chamber with flat floor and upwardly extending sidewalls as disclosed by Didget, so as to yield the predictable result of ensuring the chamber is of sufficient size to hold the desired quantity of water during use.
Referring to claim 5, Dieleman as modified by Didget further discloses the water inlet includes a sprayer – at 20,50, adjacent the floor – see figures 1-3 of Dielemen, to flush the debris toward a disposal area of the water chamber – see figures 1-3 and column 4 line 51 to column 5 line 17 of Dieleman.
Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,463,880 to Callingham in view of U.S. Patent No. 3,368,580 to Carter, further in view of U.S. Patent No. 8,777,044 to Raymus et al. and further in view of U.S. Patent No. 8,381,680 to Spiegel.
Referring to claim 1, Callingham discloses an animal water fountain comprising, a trough – at 1,2, having opposite sides, an open top and a closed bottom – see at 1,2 in figures 3-7, a water inlet extending into the trough to supply water to the trough – see at 37, a divider – see at 33, in the trough extending between the opposite sides to define a pair of drinking chambers – see at 2,8 and 33 in figures 6-7, and the divider having a passageway providing fluid communication between the drinking chambers – see at 6 in figure 6. Callingham does not disclose an outer shell having opposite sides, opposite ends an open top and an open bottom with a trough inside the shell. Callingham further does not disclose a plug to selectively close the passageway such that one drinking chamber can be closed while the other drinking chamber remains open. Carter does disclose an outer shell – at 6, having opposite sides – see figure 1, opposite ends – see figure 1, an open top – see at 7 in figure 1, and an open bottom – see open area between the legs at the bottom of 6 in figure 1, with a trough – at 5, inside the shell – see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Callingham and add the outer shell of Carter, so as to yield the predictable result of better protecting the trough during use. Further, Raymus et al. does disclose a plug – at 41, to selectively close the passageway – see figure 6, such that one drinking chamber can be closed while the other drinking chamber remains open – see at 14,16,40 in figures 1-6. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Callingham and add the plug of Raymus et al., so as to yield the predictable result of allowing the user to control the flow of liquid between the chambers as desired. Callingham as modified by Carter and Raymus et al. further discloses one chamber can be closed from the water inlet while the other chamber remains open to receive water from the water inlet for drinking – see the chambers at 2 and 8 with opening – at 6, that can be plugged such as disclosed – at 41 in figure 6 of Raymus et al., so that Callingham as modified by Raymus et al. provides for one chamber – at 8 of Callingham, capable of being closed via a plug blocking the opening – at 6, and the other chamber – at 2, being open to receive water from the water inlet – at 37 as seen in figures 6-7 of Callingham. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Callingham and add the plug of Raymus et al., so as to yield the predictable result of allowing the user to control the flow of liquid between the chambers as desired. Callingham as modified by Carter and Raymus et al. does not disclose the pair of drinking chambers both being accessible to cattle for drinking water from both chambers. Spiegel does disclose the pair of drinking chambers – see at 21-29 or 45-47 or 61-65 in figures 1-10, with each chamber having a divider with opening and each chamber being accessible to cattle for drinking water from each chamber – see figures 1-10. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Callingham as modified by Carter and Raymus et al. and add each of the chambers being accessible to cattle for drinking from each of the chambers as disclosed by Spiegel, so as to yield the predictable result of allowing for the device to be used by multiple animals at the same time as desired. 
Referring to claim 2, Callingham as modified by Carter, Raymus et al. and Spiegel further discloses a valve – at 11, 32-35, in the water inlet – see figures 6-7 of Callingham, positioned adjacent the bottom of the trough – see at 11 in figure 7 of Callingham.
Referring to claim 4, Callingham as modified by Carter, Raymus et al. and Spiegel further discloses the water inlet is adjacent the bottom of the trough – see at 2 in figure 1 of Carter. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Callingham as modified by Carter, Raymus et al. and Spiegel and add the water inlet adjacent the bottom of the trough as disclosed by Carter, so as to yield the predictable result of supplying sufficient liquid to the trough as desired. 
Claims 3, 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callingham as modified by Carter, Raymus et al. and Spiegel as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0150215 to Pumphrey.
Referring to claim 3, Callingham as modified by Carter, Raymus et al. and Spiegel does not disclose a thermostat mounted in the trough at a location close to a normal water level in the trough. Pumphrey does disclose a thermostat – at 28, mounted in the trough – at 14 in figure 3, at a location close to a normal water level in the trough – see at the top of 28 in figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Callingham as modified by Carter, Raymus et al. and Spiegel and add the thermostat of Pumphrey, so as to yield the predictable result of allowing for the user to monitor the temperature of the liquid in the trough as desired. 
Referring to claim 7, Callingham as modified by Carter, Raymus et al. and Spiegel does not disclose an insulative air space in the divider adjacent one of the drinking chambers. Pumphrey does disclose an insulative air space – see at the top of the housing for item 15 in figure 3, in the divider – see figure 3, adjacent one of the drinking chambers – see figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Callingham as modified by Carter, Raymus et al. and Spiegel and add the insulative air space in the divider as disclosed by Pumphrey, so as to yield the predictable result of better maintaining the temperature in the device as desired. 
Referring to claim 22, Callingham as modified by Carter, Raymus et al. and Spiegel does not disclose the water inlet resides in a cavity between the drinking chambers, and the being in fluid communication with both of the drinking chambers. Pumphrey does disclose the water inlet – at 21, resides in a cavity – see cavity in the housing for 15 in figure 3, between the drinking chambers – see chambers formed on each side of the housing for 15 in figures 1-3, and the being in fluid communication with both of the drinking chambers – see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Callingham as modified by Carter, Raymus et al. and Spiegel and add the water inlet cavity between the drinking chambers of Pumphrey, so as to yield the predictable result of providing for automatic filling of each chamber as desired during use. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callingham as modified by Carter, Raymus et al. and Spiegel as applied to claim 1 above, and further in view of U.S. Patent No. 4,397,266 to Noland et al. 
Referring to claim 6, Callingham as modified by Carter, Raymus et al. and Spiegel does not disclose heating elements adjacent an exterior bottom surface of the trough and spray foam insulation on the exterior bottom surface around the heating elements. Noland et al. does disclose heating elements – at 83,84, adjacent an exterior bottom surface of the trough – at 80,82 and figure 2, and insulation – at 22, on the exterior bottom surface – see figure 2, around the heating elements – see figure 2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Callingham as modified by Carter, Raymus et al. and Spiegel and add the heating elements of Noland et al., so as to yield the predictable result of controlling the temperature of the liquid in the device as desired. Callingham as modified by Carter, Raymus et al., Spiegel and Noland et al. does not disclose the insulation is spray foam insulation. However, it would have been obvious to one of ordinary skill in the art to take the device of Callingham as modified by Carter, Raymus et al., Spiegel and Noland et al. and use any suitable insulation material including the claimed spray foam insulation, so as to yield the predictable result of easier maintaining the temperature of the liquid in the device as desired.  
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callingham as modified by Carter, Raymus et al. and Spiegel as applied to claim 1 above, and further in view of U.S. Patent No. 4,646,687 to Peterson et al.
Referring to claim 8, Callingham as modified by Carter, Raymus et al. and Spiegel does not disclose a water circulation pipe mounted in the trough and having an upper open end residing adjacent a normal water level in the trough to allow water to drain from the trough. Peterson et al. does disclose a water circulation pipe – at 51, mounted in the trough – at 22 – see figure 4, and having an upper open – at 56, end residing adjacent a normal water level in the trough – see figure 4, to allow water to drain from the trough – see at 51-58 in figure 4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Callingham as modified by Carter, Raymus et al. and Spiegel and add the drain of Peterson et al., so as to yield the predictable result of ensuring the trough does not overflow with liquid during use. 
Referring to claim 9, Callingham as modified by Carter, Raymus et al. and Spiegel does not disclose the shell and the trough have a space therebetween with insulation filling the space. Peterson et al. does disclose the shell – at 20, and the trough – at 22, have a space therebetween with insulation – at 28, filling the space – see figure 2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Callingham as modified by Carter, Raymus et al. and Spiegel and add the insulation of Peterson et al., so as to yield the predictable result of better maintaining the temperature of the liquid in the device as desired.
Claims 11-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,464,661 to Dunn et al. in view of Pumphrey. 
Referring to claim 11, Dunn et al. discloses an animal water fountain comprising, a first water chamber for holding water – see at 32, a water inlet – at 36, near a bottom of the first water chamber – see figure 4, a thermostat – at 46, at the first water chamber positioned at the inlet at a position adjacent preset low water level – at 40, in the chamber – see at 46 in figure 4. Dunn et al. does not disclose the thermostat is in the first water chamber. Pumphrey does disclose the thermostat – at 28, is in the first water chamber – at 14 – see figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Dunn et al. and add the thermostat in the water chamber as disclosed by Pumphrey, so as to yield the predictable result of better determining the temperature of the liquid in the chamber as desired. Dunn et al. further does not disclose the thermostat is above the inlet. However, it would have been obvious to one of ordinary skill in the art to take the device of Dunn et al. and position the thermostat at any desired location including the claimed position above the inlet, so as to yield the predictable result of better determining the temperature of the liquid in the device as desired. Dunn et al. as modified by Pumphrey further discloses the thermostat – at 28, above the water inlet – the inlet where piping – at 13 connects at the bottom of 14 as seen in figure 3 of Pumphrey, to measure the water temperature in the first water chamber at a location above the water inlet – see figure 3 of Pumphrey. 
Referring to claim 12, Dunn et al. as modified by Pumphrey further discloses a second water chamber adjacent the first water chamber – see two chambers in item 14, formed on either side of the housing holding item 15 in figures 1 and 3 of Pumphrey, and a dividing wall between the first and second water chambers – see the walls forming the housing holding item 15 in figure 3 of Pumphrey. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Dunn et al. as modified by Pumphrey and add the second water chamber of Pumphrey, so as to yield the predictable result of providing more liquid to the device as desired. 
Referring to claim 18, Dunn et al. as modified by Pumphrey further discloses a float valve – at 15, connected to the water inlet – proximate 21 – see figure 3 of Pumphrey, to control flow of water from the inlet into the first water chamber – see figure 3 of Pumphrey. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Dunn et al. as modified by Pumphrey and add the float valve of Pumphrey, so as to yield the predictable result of controlling the quantity of liquid in the device as desired. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. as modified by Pumphrey as applied to claim 12 above, and further in view of Callingham.
Referring to claim 13, Dunn et al. as modified by Pumphrey does not disclose the dividing wall has an opening therein to allow water to flow from the first water chamber to the second water chamber. Callingham does disclose the dividing wall – at 33, has an opening – at 6, therein to allow water to flow from the first water chamber to the second water chamber – at 2,8 – see figures 6-7. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Dunn et al. as modified by Pumphrey and add the dividing wall with opening of Callingham, so as to yield the predictable result of providing a desired quantity of liquid in the water chambers as desired. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. as modified by Pumphrey and Callingham as applied to claim 13 above, and further in view of Raymus et al.
Referring to claim 14, Dunn et al. as modified by Pumphrey and Callingham does not disclose the opening can be selectively closed to isolate the first water chamber from the second water chamber. Raymus et al. does disclose the opening can be selectively closed – at 41, to isolate the first water chamber from the second water chamber – see at 14,16 in figures 1-6. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Dunn et al. as modified by Pumphrey and Callingham and add the opening being selectively closed as disclosed by Raymus et al., so as to yield the predictable result of allowing the user to control the flow of liquid between the chambers as desired.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. as modified by Pumphrey as applied to claim 11 above, and further in view of Peterson et al.
Referring to claim 15, Dunn et al. as modified by Pumphrey further discloses a shell – at 18, surrounding the first water chamber – see figure 3 of Pumphrey. Dunn et al. as modified by Pumphrey does not disclose the shell and the first water chamber have a space therebetween with insulation filling the space. Peterson et al. does disclose the shell – at 20, and the first water chamber – at 22, have a space therebetween with insulation – at 28, filling the space – see figure 2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Dunn et al. as modified by Pumphrey and add the insulation of Peterson et al., so as to yield the predictable result of better maintaining the temperature of the liquid in the device as desired.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. as modified by Pumphrey as applied to claim 11 above, and further in view of U.S. Patent No. 4,856,459 to Wiseman et al.
Referring to claims 16 and 17, Dunn et al. as modified by Pumphrey does not disclose at least one heating element on an exterior of the first water chamber and insulation on the exterior of the first water chamber and spaced from the heating element(s). Wiseman et al. does disclose at least one heating element – at 40, on an exterior of the first water chamber – 22 – see figure 2, and insulation – at 28, on the exterior of the first water chamber – at 22 – see figure 2, and spaced from the heating element(s) – see at 28 and 40 in figure 2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Dunn et al. as modified by Pumphrey and add the heating elements of Wiseman et al., so as to yield the predictable result of controlling the temperature of the liquid in the device as desired.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. as modified by Pumphrey as applied to claim 11 above, and further in view of U.S. Patent No. 9,179,652 to Huber.
Referring to claim 19, Dunn et al. as modified by Pumphrey does not disclose the inlet includes a sprayer to spray water adjacent a floor of the first water chamber to flush out debris on the floor. Huber does disclose the inlet – at 110, includes a sprayer – at 114,116, to spray water adjacent a floor of the first water chamber – at 104,106, to flush out debris on the floor – see figures 1-2 and column 3 lines 57-67. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Dunn et al. as modified by Pumphrey and add the spray to flush out debris as disclosed by Huber, so as to yield the predictable result of making the liquid healthier for consumption as desired.

Response to Arguments

3.	It is noted in the restriction requirement section of applicant’s response dated 4-13-22, that applicant has indicated that claims 1-10, 12-14 and 22-23 read on species 1 and the remaining claims which would be claims 11, 15-19 and 21 are generic to species 1. As seen in the restriction requirement dated 12-7-21 there isn’t a species 1 and only species A and B are detailed and as seen in applicant’s election dated 12-21-21 applicant elected species A and therefore it appears that species 1 detailed in applicant’s remarks dated 4-13-22 corresponds to elected species A. Further, it is noted that claim 10 is now cancelled and there is no claim 23 presently pending in this application.  
Applicant’s claim amendments and remarks/arguments dated 4-13-22 obviates the 35 U.S.C. 112(b) rejections of claims 7 and 17 detailed in the last office action dated 1-20-22.
	Regarding the prior art rejections of claims 5 and 21, applicant’s claim amendments of claim 21 in the response dated 4-13-22 obviates the 35 U.S.C. 102(a)(1) and 102(a)(2) rejections detailed in the last office action dated 1-20-22. However, applicant’s claim amendments dated 4-13-22 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action. 
	Regarding the prior art rejections of claims 1-9, applicant’s claim amendments and remarks/arguments dated 4-13-22 obviates the 35 U.S.C. 103 rejections detailed in the last office action dated 1-20-22. However, applicant’s claim amendments dated 4-13-22 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action. Further, the chamber – at 8 of the Callingham reference US 6463880 is a drinking chamber in that it is a chamber used in an animal drinking apparatus that is used to provide drinking water to an animal and using a plug in the opening – at 6 of the divider – at 33 of Callingham would provide for water to enter the chamber – at 8 as seen in figures 6-7 of Callingham.
	Regarding the prior art rejections of claims 11-19, it would have been obvious to one of ordinary skill in the art to place the thermostat such as item 46 of the Dunn et al. reference US 8464661 in any desired location including in the water chamber as claimed in that as seen in figure 4 of Dunn et al. there thermostat is disposed at the chamber and moving the thermostat to be inside the chamber such as disclosed by the Pumphrey reference US 2015/0150215 at item 28 as seen in figure 3 so as to allow for a more direct and accurate measurement of the actual water temperature. Therefore the combination of these references renders the claims obvious as detailed earlier in paragraph 2 of this office action. 

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643